DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 09/16/22 for application number 17/209,333.  The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, IDS, and Claims. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph 28, lines 9-10 read, “The early boot stage can booted and begin execution before the late boot stage is initiated” and should instead read, “The early boot stage can be booted and begin execution before the late boot stage is initiated” (emphasis added).  Appropriate correction is required.

Claim Objections
Claims 2 and 9 are objected to because of the following informalities:  
Claim 2, lines 1-2 read, “The system of claim 1, wherein the memory stores further instructions that, when executed cause the second set of processors to perform an operation…” and should instead read, “The system of claim 1, wherein the memory further stores instructions that, when executed cause the second set of processors to perform an operation…” (emphasis added). 
Claim 9, lines 1-2 read, “The system of claim 1, wherein the memory stores further instructions that, when executed, implement a Controller Area Network (CAN) stack” and should instead read, “The system of claim 1, wherein the memory further stores instructions that, when executed, implement a Controller Area Network (CAN) stack” (emphasis added). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, lines 2-3 recite, “a first set of processors; a second set of processors.”  However, while the Specification as filed discloses a multiprocessor SOC, it is unclear whether there are at least two sets of processors being disclosed in the Specification.  Similarly, lines 6-7 recite, “boot the first set of processors; boot the second set of processors,” but it is unclear whether there are two sets of processors and whether they are being booted by the system.
Regarding Claim 1, lines 8 and 14 recite, “prior to the boot of the second set of processors” and “after the boot of the second set of processors.”  As before, it is unclear whether the Specification as filed discloses a second set of processors is being booted.  Rather, the Specification appears to disclose boot loading a first and second boot stage.  
A boot stage, as disclosed in the Specification, appears to be a phase of an application, during which certain actions, such as application flow, are performed, rather than a set of processors [a memory storing application software partitioned into an initial boot stage and at least one additional boot stage; the data flow of the RVCS application is divided into two boot stages; The early boot stage includes the application data flow needed to capture and display of the video stream from the camera sensor 102 while the late boot stage includes the remaining data flow of the RVCS application, par 5, ll. 4-7; par 28].
Regarding Claim 1, lines 12-13 recite, “inhibit data flow between the first set of processors and the second set of processors.”  As mentioned previously, the Specification appears to be directed towards disabling the flow of data between an initial and additional boot stage, rather than sets of processors, with a boot stage being a partition of an application software.  
Claim 11 repeats the same limitations as recited in Claim 1, and thus is rejected accordingly.
Claims 2, 6, 7, 10, 16, 17, and 20 similarly refer to the first and second sets of processors, and are rejected accordingly.
Claims 3-5, 8, and 9, and claims 12-15, 18, and 19 depend on Claims 1 and 11, respectively, and thus are rejected accordingly
 
Conclusion
Applicant is reminded that in amending a response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186